DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 35-38, 40 and 44-45, in the reply filed on 6-20-22 is acknowledged.
Claims 1, 3, 5-10, 14-15, 17-20, 23, 25, 29-32, 34, 46-50, 52, 55-58, 65-66 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-20-22.
Applicant’s election of species Infantile Refsum disease from claim 45 and species an expression cassette comprising nucleotides 1253 to7390 of SEQ ID No. 9 from claim 66 in the reply filed on 6-20-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 5-18-20 has been entered.  Claims 3, 6, 8, 10, 15, 17-20, 23, 25, 29-32, 34-35, 37-38, 40, 44-50, 52, 55-58, 65-66 and 68 have been amended.  Claims 2, 4, 11-13, 16, 21-22, 24, 26-28, 33, 39, 41-43, 51, 53-54, 59-64 and 67 have been canceled.  Claims 1, 3, 5-10, 14-15, 17-20, 23, 25, 29-32, 34-38, 40, 44-50, 52, 55-58, 65-66 and 68 are pending.
Applicant’s amendment filed 6-20-22 has been entered.  Claims 35, 50, 57-58 and 65-66 have been amended.  Claim 69 has been added.  Claims 1, 3, 5-10, 14-15, 17-20, 23, 25, 29-32, 34-38, 40, 44-50, 52, 55-58, 65-66 and 68-69 are pending.
It is noted that claims 50, 57-58 and 65-66 have been amended to depend from claim 35.  The newly added claim 69 depends from claim 35.  Therefore, claims 50, 52, 55, 57-58, 65-66 and 69 will be examined.  
Claims 35-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 and species Infantile Refsum disease from claim 45 and species an expression cassette comprising nucleotides 1253 to7390 of SEQ ID No. 9 from claim 66 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-21-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 50 is objected to because of the following informalities:  The phrase “comprises and amino acid sequence” in line 2 appears to be a typographical error.  Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  The phrase “an AAV7 capsid, or variant thereof” in line 4 is objected.  It is suggested to remove the “,” to clarify that the “variant thereof” is referring to an AAV7 capsid.   Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  The phrase “an AAV5 capsid, or variant thereof” in lines 4-5 is objected.  It is suggested to remove the “,” to clarify that the “variant thereof” is referring to an AAV5 capsid.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a method of treating a subject having a peroxisome biogenesis disorder (PBD)” in lines 1-2 of claim 35 is vague and renders the claim indefinite.  It is unclear whether it is meant to treat the PBD in the subject or it is meant to treat something other than the PBD in the subject.  Claims 36-37, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 depend from claim 35 but fail to clarify the indefiniteness.
The phrase “a genome allowing expression of human PEX1 in the eye cell” in the last two lines of claim 35 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a genome allowing expression of human PEX1 in the eye cell”.  It is unclear what element(s) is intended or required to allow expression of human PEX1 in the eye cell.  It is unclear whether the polynucleotide sequence encoding the human PEX1 is intended in the genome or not.  It is unclear whether only a promoter for expression is intended in the genome because a promoter can “allow” expression of human PEX1.  Even if the polynucleotide sequence encoding the human PEX1 is present in the genome, it is unclear what element is intended to “allow” expression of the human PEX1 in the eye cell.  Claims 36-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 depend from claim 35 but fail to clarify the indefiniteness.
The term “PEX1” in line 4 of claim 35 is vague and renders the claim indefinite.  The term “PEX1” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “PEX1” would be remedial.  Claims 36-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 depend from claim 35 but fail to clarify the indefiniteness.
The phrase “comprises a capsid selected from the group consisting of AAV7m8 or variant thereof…, or an AAV4 capsid or variant thereof” in lines 2-6 of claim 57 is vague and renders the claim indefinite.  It is unclear whether the “an AAV4 capsid or variant thereof” is intended to be part of the group or not.  Changing the phrase to “comprises a capsid selected from the group consisting of AAV7m8 or variant thereof…, and an AAV4 capsid or variant thereof” would be remedial.
Claim 37 recites the limitation "the recombinant virus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 depends from claim 35, which recites recombinant adeno-associated virus (rAAV).  The “recombinant virus” is much broader than the recombinant adeno-associated virus.  Thus, there is no antecedent basis for the phrase "the recombinant virus" in claim 37.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subretinal injection of AAV8.CMV.hPEX1.HA into Pex1-G844D mouse model for mild human Zellweger spectrum disorder that results in improvement of rod and cone photoreceptor function by ERGs and rescued retinal/visual deficit, does not reasonably provide enablement for treating peroxisome biogenesis disorder (PBD) in a subject comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell via various administration routes so as to ameliorate various pathological symptoms of the PBD, such as infantile Refsum disease (IRD), in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 35-38, 40, 44-45, 50, 52, 55, 57-58, 65-66 and 69 are directed to a method of treating a subject having a peroxisome biogenesis disorder (PBD) comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell.  Claim 36 specifies the rAAV is delivered about 1x109 to about 1x1013 vector genomes per eye (vg/eye) in an aqueous suspension.  Claim 37 specifies the recombinant virus is administered subretinally or intravitreally.  Claim 38 specifies the rAAV is administered in a dosage of from 1x109 to 1x1013 rAAV in a volume comprising about or at least 150 ul, thereby treating the PEX1 disorder in said subject.  Claim 40 specifies said rAAV is administered in a volume of between 150 to 800 ul.  Claim 44 specifies said subject is human.  Claim 45 specifies the PBD is infantile Refsum disease (elected species).  Claim 50 specifies the human PEX1 comprises an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID No. 7 or the amino acid sequence set forth in SEQ ID NO. 7.  Claim 52 specifies the human PEX1 is encoded by codon-optimized nucleic acid sequence and wherein the codon optimized sequence is at least 80% identical to SEQ ID No. 1.  Claim 55 specifies the codon optimized sequence comprises SEQ ID No. 1.  Claim 57 specifies the rAAV comprises a capsid selected from the recited group.  Claim 58 specifies the rAAV comprises a AAV8 capsid or a AAV2 capsid.  Claim 65 specifies the genome comprises (a) an rAAV 5’ ITR sequence, (b) a promoter, (c) a coding sequence encoding a human PEX1, and (d) an AAV 3’ ITR.  Claim 66 specifies the genome comprises an expression cassette comprising nucleotides 1253 to 7390 of SEQ ID No. 9 (elected species). Claim 69 specifies the administration into the eye of the subject improves visual function.
The claims are interpreted as treating PBD in a subject.

Nature of the invention: 
A method of treating a subject having a peroxisome biogenesis disorder (PBD) comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell. 

The state of the prior art: 
The state of the art of treating a subject having a peroxisome biogenesis disorder (PBD) comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell via various administration routes so as to ameliorate the pathological symptoms of the PBD, such as infantile Refsum disease, was unpredictable before the effective filing date of the claimed invention.  

The breadth of the claims: 
The claims encompass a method of treating a subject having a peroxisome biogenesis disorder (PBD) comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell via various administration routes so as to ameliorate the pathological symptoms of the PBD, such as infantile Refsum disease, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, intravitreal injection, subretinal injection and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses a knock-in mouse model (Pex1G844D) of the milder form of the disease that expresses the murine equivalent of most common PEX1 mutation found in patients (PEX1-pG843D).  The Pex1-G844D mouse is a model for mild human Zellweger spectrum disorder (Hiebler et al.,).  Subretinal injection of AAV8.CMV.hPEX1.HA were carried out unilaterally in both neonatal and adult Pex1G844D mice.  Contralateral eyes were injected with AAV carrying eGFP as control.  ERGs showed improvement of rod and cone photoreceptor function and rescues of the retinal/visual deficit were observed (Example 2, p. 48).  rAAV mediated PEX1 gene augmentation improves visual function in a mouse model for Zellweger Spectrum Disorder (ZSD).  An AAV8.CMV.hPEX1.HA was generated, and the  AAV8.CMV.hPEX1.HA was delivered unilaterally in cohorts of juvenile and adult Pex1-G844D mice.  Contralateral eyes received injection of AAV8.CMV.eGFP as control.  AAVs were delivered by subretinal injection.  Mice treated as adults showed a gradual improvement in cone and rod ERG (electroretinogram) response in treated vs. control eyes persisting through the 5-month post injection timepoint.  There was also improvement in the scotopic ERG responses and OKR (optokinetic response) response of the treated eyes.  Gene augmentation therapy ameliorated the cone and rod photoreceptor phenotype in Pex1-G844D mice and could potential improve retinal function in individuals with PEX1-based Zellweger Spectrum Disorder (Example 3, pages 49-50).  Significant improvement in both photopic and scotopic ERGs amplitudes were apparent in AAV PEX1-HA-injected eyes of 20 weeks after injection of 5-week-old Pex1-G884D mice compared to control injected eyes and non-injected littermates (p. 54, lines 25-27).
The specification fails to provide adequate guidance and evidence for how to treat peroxisome biogenesis disorder (PBD) in a subject comprising administering a recombinant adeno-associated virus (rAAV) comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell via various administration routes so as to ameliorate the pathological symptoms of the PBD, such as infantile Refsum disease, in vivo.

The unpredictable nature of the art:
The claims encompass treating peroxisome biogenesis disorder (PBD), such as infantile Refsum disease (IRD), in a subject.  Braverman et al., 2016 (Mol Genet Metab., 117(3): 313-321, IDS) discloses that “peroxisome biogenesis disorders in the Zellweger spectrum (PBD-ZSD) are a heterogeneous group of genetic disorders caused by mutations in PEX genes responsible for normal peroxisome assembly and functions”.  “Individuals with PBD-ZSD can manifest a complex spectrum of clinical phenotypes that typically result in shortened life spans.  The extreme variability in disease manifestation ranging from onset of profound neurologic symptoms in newborns to progressive degenerative disease in adults present practical challenges in disease diagnosis and medical management” (e.g. Abstract).  PBDs are autosomal recessive disorders characterized by defective peroxisome biosynthesis, assembly and biochemical functions, and PBDs are primarily caused by mutations in any of 14 different PERX genes coding for peroxins.  Mutations in PEX1 account for nearly 70% of all PBD-ZSD cases and 26% cases are caused by mutations in PEX6, PEX10, PEX12 or PEX26 with majority involving PEX6 mutations (e.g. p. 314, left column, 2nd paragraph).  PBDs are divided into two groups: Zellweger spectrum disorder (PBD-ZSD) and rhizomelic chondrodysplasia punctate type 1.  PBD-ZSD has three symptoms: Zellweger syndrome (ZS) (PBD-ZSD severe phenotype), neonatal adrenoleukodystrophy (NALD) (PBD-ZSD intermediate phenotype), and infantile Refsum disease (IRD) (PBD-ZSD mild phenotype).  Further, a group of PBD-ZSD patients do not exhibit the vision and hearing loss usually described in PBD-ZSD, and these patients instead have peripheral neuropathy and/or cerebellar ataxia.  Table 1 shows clinical features of PBD-ZSD, severity, age of onset, and suggested treatments (e.g. p. 314, end of left column to right column, Table 1).  It is apparent that PBDs are divided into two groups: Zellweger spectrum disorder (PBD-ZSD) and rhizomelic chondrodysplasia punctate type 1.  PBD-ZSD has three symptoms: Zellweger syndrome (ZS) (PBD-ZSD severe phenotype), neonatal adrenoleukodystrophy (NALD) (PBD-ZSD intermediate phenotype), and infantile Refsum disease (IRD) (PBD-ZSD mild phenotype).  Peroxisome biogenesis disorders in the Zellweger spectrum (PBD-ZSD) are a heterogeneous group of genetic disorders caused by mutations in many different PEX genes, including PEX1, PEX6, PEX10, PEX12 and PEX26 etc., responsible for normal peroxisome assembly and functions.  Further, a group of PBD-ZSD patients do not exhibit the vision and hearing loss usually described in PBD-ZSD, and these patients instead have peripheral neuropathy and/or cerebellar ataxia.  As pointed out Braverman, the extreme variability in disease manifestation ranging from onset of profound neurologic symptoms in newborns to progressive degenerative disease in adults present practical challenges in disease diagnosis and medical management.
The specification only provide enabling disclosure for subretinal injection of AAV8.CMV.hPEX1.HA into Pex1-G844D mouse model for mild human Zellweger spectrum disorder that results in improvement of rod and cone photoreceptor function by ERGs and rescued retinal/visual deficit.  The specification fails to provide adequate guidance and evidence for how to treat PBDs in a subject by administering the claimed rAAV to said subject via various administration routes such that the various pathological symptoms, including vision loss, hearing loss, peripheral neuropathy and cerebellar ataxia, of different PBDs are ameliorated in vivo.  There is no evidence of record that demonstrates administration of the claimed rAAV to a subject via various administration routes would be able to ameliorate numerous different pathological symptoms of different PBDs, such as IRD, in vivo.
The claims read on a rAAV comprising a ligand having specificity for an eye cell receptor.  It is unclear whether the “ligand”, for example a capsid, is expressed on the surface of an AAV viral particle or the “ligand” is present in the form of a nucleic acid sequence in the AAV genome.  If the “ligand” is present in the form of a nucleic acid sequence in the genome of the AAV virus, then it is unclear how such “ligand” would be able to direct the AAV viral particle specifically to the eye cells in vivo.  There is no evidence of record that shows such “ligand” or what kind of ligand can specifically direct the AAV virus to the eye cells in the subject.  Different AAVs have different tissue or cell tropisms.  The specification only shows that AAV8 can specifically target photoreceptor cells but fails to show other AAV serotypes, such as AAV1, 2, 3, 4, 6, 7 and 9, would be able to specifically target eye cells for treating PBD in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the claimed invention.
Further, as discussed above, the phrase “a genome allowing expression of human PEX1 in the eye cell” in the last two lines of claim 35 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a genome allowing expression of human PEX1 in the eye cell”.  It is unclear what element(s) is intended or required to allow expression of human PEX1 in the eye cell.  It is unclear whether the polynucleotide sequence encoding the human PEX1 is intended in the genome or not.  It is unclear whether only a promoter for expression is intended in the genome because a promoter can “allow” expression of human PEX1.  If the polynucleotide sequence encoding the human PEX1 is NOT present in the rAAV, then it is NOT enabled for the claimed method.  There is no evidence of record that shows an rAAV virus without the polynucleotide sequence encoding the human PEX1 would be able to treat any PBD, including IRD, in vivo.
In addition, the state of the prior art of gene transfer or gene therapy was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made for gene transfer in vivo, vector targeting to desired tissues or cells in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffers from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere with transduction of closely related recombinant vectors.  The control of an unanticipated immune response can be complicated by the challenge of "turning off" expression of transgene driven by constitutive, non-conditioned promoter sequence specifically designed to always be "on" (e.g. p. 11, 1st paragraph).
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics.  Besides extracellular barriers including sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and their poor extravasation and tissue penetration in tumors, overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance, transfer of DNA cargo additionally requires translocation into the nucleus.  Better understanding of crossing membrane barrier by nucleic acid nanoformulations is essential to the improvement of current non-viral carriers” (e.g. Abstract).  Cancer gene therapy remains a significant challenge due to numerous barriers limiting delivery of gene cargo, and nanoparticles for nucleic acid delivery have to reach specific intracellular compartment, i.e. cytosol for siRNA and mRNA, and nucleus for DNA.  The importance of overcoming these generally conserved intracellular barriers is increasing as additional genetic manipulation technologies, such as CRISPR/Cas9 system, will require delivery to specific intracellular compartments to be effective and clinically relevant. (e.g. p. 1, 2nd paragraph). “Despite advantages of viral vectors in terms of gene delivery efficacy, their use may cause immune responses and severe side effects… resulting in limited and very cautious clinical use” (e.g. p. 1, last paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important information is still lacking.  For instance, it is still unknown how endosomal phospholipids interact with nucleic acid nanoformulations… Additionally, clinically relevant mitosis-independent mechanisms of DNA translocation into the nuclei of cancer cells are unknown, ineffective, and not well-managed”. (e.g. p. 11, right column, 4th paragraph).
Moore et al., 2018 (Expert Opinion on Biological Therapy, Vol. 18, No. 1, p. 37-49) discusses gene therapy for inherited retinal and optic nerve degeneration (IRD) (e.g. Title).  Injection of the vector into the vitreous cavity is less invasive than subretinal injection, however, the penetration of viral vector to the target tissue is perceived to be inferior to that of subretinal injection.  Further, animal models showed an induced humoral immune response to intravitreally delivered vectors, which was not observed with subretinal delivered vector (e.g. p. 38, right column, 2nd to last paragraph).  For gene therapy, efficacy remains uncertain and variability exists in visual outcomes between disease processes, method of gene therapy, and outcomes measured.  Intravitreal delivery of vector has the potential for lower penetration to the deeper retinal tissues, which are the main targets in many of the IRDs, and the longevity of gene expression from a on-time delivery of a vector genome is unknown and it is unclear if the eye can tolerate additional treatments to enhance cellular gene expression (e.g. p. 46, left column to right column under “Expert opinion”).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector and AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Intravitreal delivery of vector has the potential for lower penetration to the deeper retinal tissues as compared to subretinal injection, and animal models showed an induced humoral immune response to intravitreally delivered vectors.
Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various adeno-associated virus (rAAV) vector comprising a ligand having specificity for an eye receptor and a genome allowing expression of human PEX1 in the eye cell, identification of a subject having different types of PBDs, administration of the claimed rAAV vectors to said subject having different types of PBDs via various administration routes, trial and error experimentation to determine the presence of the claimed human PEX1 coding sequence at the target cells in the subject, trial and error experimentation to determine whether sufficient human PEX1 mRNA or protein are expressed at the target cells in the subject, and trial and error experimentation to determine whether the various pathological symptoms of different PBDs, such as IRD, in the subject have been ameliorated.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632